DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Examiner acknowledges applicants’ arguments in the Response dated December 11, 2020 directed to the Non-Final Office Action dated September 21, 2020.  Claims 1-12 are pending in the application and subject to examination as part of this office action.

Information Disclosure Statement
The information disclosure statement filed February 7, 2020 fails to comply with 37 CFR 1.98(a)(2), which requires a legible copy of each cited foreign patent document; each non-patent literature publication or that portion which caused it to be listed; and all other information or that portion which caused it to be listed.  Specifically, the examiner was unable to locate foreign patent documents identified as JP 2002229730 A (cite no. 3) and JP 5898756 B1 (cite no. 4).  The IDS has been placed in the application file, but the two missing foreign documents referred to therein have not been considered.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  
Claims 1-3, 5-7, and 9-11 are rejected under 35 U.S.C. 103 as being unpatentable over INOMATA, US 2017/0007926 A1 (hereinafter Inomata) in view of Van Curen, KR 10-1686576 B1 (hereinafter Van Curen; see the translation for identification numbers).

Regarding Claim 1 (Currently Amended):  Inomata discloses a non-transitory, computer readable storage medium containing a computer display control program, which when executed by a computer, causes the computer to carry out actions, comprising:
acquiring information indicative of first entered instructions from a first input apparatus used by a first user (Inomata, the controller 100 is held or worn by the user himself or herself, and can detect different kinds of operation inputs each corresponding to an operation of the user, an action input of the user corresponding to a motion of the user, and voice input [0081]) wearing a head mounted display (Inomata, a first user wearing the head-mounted display [0039]) and information indicative of second entered instructions from a second input apparatus used by a second user enabled to view a display apparatus (Inomata, the user K operates an object (banana in this embodiment) that can be operated by the user K on the display of the Kth controller to arrange the object in a predetermined position on the course as illustrated in FIG. 7B [0116] and [Fig. 7B]);
controlling, in a virtual three-dimensional space, an event on the basis of one or more of the information indicative of the first entered instructions and the information indicative of the second entered instructions acquired (Inomata, the 
generating a first image of said virtual three-dimensional space to be displayed on said head mounted display (Inomata, the operation (arrangement of the banana on the course in this embodiment) conducted for the display of the Kth controller by the user K is updated to be displayed on the HMD of the user 1 (banana displayed within 700A in FIG. 7A) and on the display of the second to Nth controllers (banana arranged on the simplified course displayed within 700B in FIG. 7B and 700C in FIG. 7C) [0116] and [Fig. 7A]-[Fig. 7C]); and
generating a second image of said virtual three-dimensional space to be displayed on said display apparatus at a same time as the first image is displayed on said head mounted display (Inomata, the operation (arrangement of the banana on the course in this embodiment) conducted for the display of the Kth controller by the user K is updated to be displayed on the HMD of the user 1 (banana displayed within 700A in FIG. 7A) and on the display of the second to Nth controllers (banana arranged on the simplified course displayed within 700B in FIG. 7B and 700C in FIG. 7C) [0116] and [Fig. 7A]-[Fig. 7C]).

wherein the first image includes the first input apparatus, and
wherein the second image does not include the second input apparatus.
Van Curen teaches 
wherein the first image includes the first input apparatus (Van Curen, in the play ground 500-1 shown in FIG. 5A, the user 10 sings, and a microphone 510 is installed for this; in the virtual space 600, a virtual object 620 corresponding to a fixed real object 510 existing in the real spaces 500-1 and 500-2 exists, and the real spaces 500-1 and 500-2 [1549] and [Fig. 6]), and
wherein the second image does not include the second input apparatus (Van Curen, when the user 10 plays a white key and then hits a black key, the virtual hand 840 in the virtual space 800 moves from the white key of the virtual piano 830 to the black key in response thereto [1784] and [Fig. 7]-[Fig. 8]).
Inomata discloses an apparatus, which is configured to output, to a head-mounted display, a first generated image within a three-dimensional virtual space that changes in association with a motion of a head of a first user wearing the head-mounted display (Inomata [0039]).  Inomata further discloses wherein a plurality of controllers are connected via a network (Inomata [0079] and [Fig. 1A]).  In one embodiment, a screen 700A is displayed on the HMD of the user 1 during the execution of the application, a screen 700B is displayed on the display of the Kth controller operated by the user K during the execution of the application, and a screen 700C is displayed on the displays of the second to Nth controllers excluding the Kth controller during the operation of the application according to at least one embodiment (Inomata [0115]).  The user 1 operates the operation object that can be operated by the user 1 (racing car in this embodiment) on the display of the first controller as illustrated in FIG. 7A (Inomata [0115]).  The operation object relating to an operation for the display of the first controller by the user 1 is 
Van Curen teaches an offline audition for recruiting and testing celebrity aspirants and an online role-playing game, so that based on the virtual reality system, celebrity aspirants perform a role-playing game related to audition in a highly immersive virtual reality space (Van Curen [0420]).  In one embodiment, a user sings into a microphone 510 (Van Curen [1549] and [Fig. 5(a)]).  In the virtual space, a virtual object 620 corresponding to a fixed real object 510 existing in the real space exists (Van Curen [1584] and [Fig. 6]).  In Fig. 7, a chair 710 on which the user 10 can sit is provided in an actual space in the real world (Van Curen [1711] and [Fig. 7]).  The actual space may simply be a room or a living room in which a chair 710 may be placed (Van Curen [1718]).  In the description with reference to FIGS. 7 and 8, the user 10 plays using a virtual piano 830 instead of a real piano (Van Curen [1800]).  A real object that enters the user's field of view from the user 10's current location, that is, a virtual object corresponding to the user's hand, that is, a size proportional to the distance in the real space. Is displayed in the actual direction (Van Curen [1774]).  Hand movements of the users are detected by motion recognition sensor 920 gripped by the hands of the users 10 and 20 or worn on a plurality of joints (Van Curen [2336] and [Fig. 9]).  Figure 8 shows an image of the virtual space 800 
It would have been obvious to one of ordinary skill in the art at the time of the effective filing date to combine the augmented reality experience as disclosed by Inomata with the method of showing real objects (such as a microphone) and not showing sensors for detecting hand motion as taught by Van Curen in order to create a more immersive experience.  

Regarding Claim 2 (Original), 6 (Original), and 10 (Original):  Inomata further discloses wherein the display apparatus is not a head mounted display (Inomata, an image 500B displayed on the displays of the second to Nth controllers [0107]).

Regarding Claim 3 (Original), 7 (Original), and 11 (Original):  Inomata further discloses:
acquiring information indicative of a position or an attitude of said first input apparatus or said second input apparatus (Inomata, the operation portion 202 acquires an input relating to a predetermined operation conducted for the controller 100 by the user from different kinds of sensors provided to the controller; the different kinds of sensors represent a display sensor, an acceleration sensor, a gyro sensor, and the like; when the user moves the controller, the operation portion acquires an acceleration and an angular velocity corresponding to a motion of the controller from the acceleration sensor and the gyro sensor as the output data [0097]), and
controlling said event on the basis of the position or the attitude of said first input apparatus or said second input apparatus (Inomata, the controller 100 is held or worn by the user himself or herself, and can detect different kinds of operation 

Regarding Claim 5 (Currently Amended):  Inomata discloses a method of controlling a display, comprising:
acquiring information indicative of first entered instructions from a first input apparatus used by a first user (Inomata, the controller 100 is held or worn by the user himself or herself, and can detect different kinds of operation inputs each corresponding to an operation of the user, an action input of the user corresponding to a motion of the user, and voice input [0081]) wearing a head mounted display (Inomata, a first user wearing the head-mounted display [0039]) and information indicative of second entered instructions from a second input apparatus used by a second user enabled to view a display apparatus (Inomata, the user K operates an object (banana in this embodiment) that can be operated by the user K on the display of the Kth controller to arrange the object in a predetermined position on the course as illustrated in FIG. 7B [0116] and [Fig. 7B]);
controlling, in a virtual three-dimensional space, an event on the basis of one or more of the first entered instructions and the second entered instructions acquired (Inomata, the user 1 operates the operation object that can be operated by the user 1 (racing car in this embodiment) on the display of the first controller as illustrated in FIG. 7A [0115] and [Fig. 7A]; in this case, the user K operates an object (banana in this embodiment) that can be operated by the user K on the display of the Kth controller to arrange the object in a predetermined position on the course as illustrated in FIG. 7B; the operation (arrangement of the banana on the course in this embodiment) conducted for the display of the Kth controller by 
generating a first image of said virtual three-dimensional space to be displayed on said head mounted display (Inomata, the operation (arrangement of the banana on the course in this embodiment) conducted for the display of the Kth controller by the user K is updated to be displayed on the HMD of the user 1 (banana displayed within 700A in FIG. 7A) and on the display of the second to Nth controllers (banana arranged on the simplified course displayed within 700B in FIG. 7B and 700C in FIG. 7C) [0116] and [Fig. 7A]-[Fig. 7C]); and
generating a second image of said virtual three-dimensional space to be displayed on said display apparatus (Inomata, the operation (arrangement of the banana on the course in this embodiment) conducted for the display of the Kth controller by the user K is updated to be displayed on the HMD of the user 1 (banana displayed within 700A in FIG. 7A) and on the display of the second to Nth controllers (banana arranged on the simplified course displayed within 700B in FIG. 7B and 700C in FIG. 7C) [0116] and [Fig. 7A]-[Fig. 7C]).
Inomata fails to explicitly disclose 
wherein the first image includes the first input apparatus, and
wherein the second image does not include the second input apparatus.
Van Curen teaches
wherein the first image includes the first input apparatus (Van Curen, in the play ground 500-1 shown in FIG. 5A, the user 10 sings, and a microphone 510 is installed for this; in the virtual space 600, a virtual object 620 corresponding to a 
wherein the second image does not include the second input apparatus (Van Curen, when the user 10 plays a white key and then hits a black key, the virtual hand 840 in the virtual space 800 moves from the white key of the virtual piano 830 to the black key in response thereto [1784] and [Fig. 7]-[Fig. 8]).
As discussed above with respect to claim 1, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date to combine the augmented reality experience as disclosed by Inomata with the method of showing real objects (such as a microphone) and not showing sensors for detecting hand motion as taught by Van Curen in order to create a more immersive experience.  

Regarding Claim 9 (Currently Amended):  Inomata discloses a display control apparatus, comprising:
an instruction input circuit operating to acquire information indicative of first entered instructions from a first input apparatus used by a first user (Inomata, the controller 100 is held or worn by the user himself or herself, and can detect different kinds of operation inputs each corresponding to an operation of the user, an action input of the user corresponding to a motion of the user, and voice input [0081]) wearing a head mounted display (Inomata, a first user wearing the head-mounted display [0039]) and information indicative of second entered instructions from a second input apparatus used by a second user enabled to view a display apparatus (Inomata, the user K operates an object (banana in this embodiment) that can be operated by the user K on the display of the Kth controller to arrange the object in a predetermined position on the course as illustrated in FIG. 7B [0116] and [Fig. 7B]);
a control circuit operating to control, in a virtual three-dimensional space, an event on the basis of one or more of the first entered instructions and the second entered instructions 
a first image generation circuit operating to generate a first image of said virtual three-dimensional space to be displayed on said head mounted display (Inomata, the operation (arrangement of the banana on the course in this embodiment) conducted for the display of the Kth controller by the user K is updated to be displayed on the HMD of the user 1 (banana displayed within 700A in FIG. 7A) and on the display of the second to Nth controllers (banana arranged on the simplified course displayed within 700B in FIG. 7B and 700C in FIG. 7C) [0116] and [Fig. 7A]-[Fig. 7C]); and
a second image generation circuit operating to generate a second image of said virtual three-dimensional space to be displayed on said display apparatus (Inomata, the operation (arrangement of the banana on the course in this embodiment) conducted for the display of the Kth controller by the user K is updated to be displayed on the HMD of the user 1 (banana displayed within 700A in FIG. 7A) and on the display of the second to Nth controllers (banana arranged on the simplified course displayed within 700B in FIG. 7B and 700C in FIG. 7C) [0116] and [Fig. 7A]-[Fig. 7C]).
Inomata fails to explicitly disclose 
wherein the first image includes the first input apparatus, and 
wherein the second image does not include the second input apparatus.
Van Curen teaches 
wherein the first image includes the first input apparatus (Van Curen, in the play ground 500-1 shown in FIG. 5A, the user 10 sings, and a microphone 510 is installed for this; in the virtual space 600, a virtual object 620 corresponding to a fixed real object 510 existing in the real spaces 500-1 and 500-2 exists, and the real spaces 500-1 and 500-2 [1549] and [Fig. 6]), and 
wherein the second image does not include the second input apparatus (Van Curen, when the user 10 plays a white key and then hits a black key, the virtual hand 840 in the virtual space 800 moves from the white key of the virtual piano 830 to the black key in response thereto [1784] and [Fig. 7]-[Fig. 8]).
As discussed above with respect to claim 1, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date to combine the augmented reality experience as disclosed by Inomata with the method of showing real objects (such as a microphone) and not showing sensors for detecting hand motion as taught by Van Curen in order to create a more immersive experience.  

Claims 4, 8, and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Inomata, in view of Van Curen, and further in view of Yamazaki et al., US 8,100,770 B2 (hereinafter Yamazaki).

Regarding Claim 4 (Original), 8 (Original), and 11 (Original):  Inomata, as modified, discloses the invention as described above.  Inomata, as modified, fails to explicitly disclose wherein
said controlling switches states of said event between a first state and a second state in accordance with a position of said head mounted display, and
if said first state continues not shorter than a predetermined time, said controlling switches to said second state regardless of the position of said head mounted display.
Yamazaki teaches wherein 
said controlling switches states of said event between a first state and a second state in accordance with a position of said head mounted display (Yamazaki, 
if said first state continues not shorter than a predetermined time, said controlling switches to said second state regardless of the position of said head mounted display (Yamazaki, Examples of the game end condition include ... that the time-limit elapses [C39:44-53]).
Inomata discloses an apparatus, which is configured to output, to a head-mounted display, a first generated image within a three-dimensional virtual space that changes in association with a motion of a head of a first user wearing the head-mounted display (Inomata [0039]).  Inomata further discloses wherein a plurality of controllers are connected via a network (Inomata [0079] and [Fig. 1A]).  Inomata is not limited to a particular type of game.
Yamazaki teaches a game that can end based on one of several criteria.  A game can end when a predetermined number of questions are taken, when a predetermined number of answers are correct or incorrect, or when a time limit has elapsed Yamazaki [C39:44-53]).  This is common in many types of games.  That is, a player is often given a task to perform.  In many games, a time limit is associated with a task.  Thus, if a player finishes the task before the time limit, the game ends (i.e., the game state changes).  Also, if the player is unable to accomplish the task before the time limit ends, then the game ends.  
It would have been obvious to one of ordinary skill in the art at the time of the effective filing date to combine the networked game as disclosed by Inomata with a game with an end condition that include that the predetermined number of questions are taken, that the predetermined number of correct answer or incorrect answer is obtained as taught by Yamazaki since many games provide such constraints on game play to ensure games don't take up too much time.  

Response to Arguments
Applicant’s arguments with respect to claims 1-12 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WERNER G GARNER whose telephone number is (571)270-7147.  The examiner can normally be reached on M-F 7:30-15:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DAVID LEWIS can be reached on (571) 272-7673.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/WERNER G GARNER/Primary Examiner, Art Unit 3715